Evans, J.
The drainage district in question is known as the Hunter Joint Drainage District. This district, in its organization, was made to include a previous drainage district, known as the Read District. The purpose of the inclusion of the Read District was to deepen and extend the outlet for a distance of a few hundred feet. In the original improvement, as made in the Read District, the tile outlet was made to discharge into an open ditch. A bulkhead was constructed at the mouth of the tile. The open ditch extended for a few hundred feet toward a creek. The grade line of the open ditch was nearly level, and the water moved therein very sluggishly; so that it had partially filled up with silt, and had thereby submerged the mouth of the tile outlet. This was the purported reason for improving such outlet, and for including the Read District within the Hunter Joint District. The plaintiff’s farm was included within the Read District, and had been heavily assessed for the improvement therein constructed. The *720proposed assessments against the 40-acre tracts in his quarter section farm were as ' follows: $5i.'68, .$146.08, $93.67, $19.38. ...
The plaintiff has argued here that the assessments are wholly void because of certain irregularities on the part of the commissioners in making the same. The appellees urge upon our attention that no such contention was made before the supervisors. The point of appellees appears to be well taken. We find that the objections presented to the board of supervisors were directed to and were an amplification of two general grounds of attack: (1) That the. proposed assessments were excessive; (2) that they were inequitable.
1. Drains : assessments: . failure to object to im-_ . provement. - Taking up the second ground of attack first: Were the assessments against the plaintiff inequitable, as compared with other assessments in the district? On this question, the plaintiff himself has testified with a candor which is very creditable to him. He has expressly conceded that his assessments are not higher proportionately than those of other landowners. His claim that the assessments are excessive is predicated upon tbe theory that all the assessments for the outlet improvement are excessive. The testimony of witnesses in his behalf is that the Read District obtained no benefit from the change in the outlet. To put it in another way, it is-.contended that the cost of the new outlet far exceeded- its'benefit to the district. Theproceedings which' included the'. Read. District within the Hunter 'Joint District were regular.- The - purpose of such’inclusion::.was published; ■ the plaintiff was notified:.’ .The planfif the outlet and.-the estimate of its cost were all'made known in advance: ." -The:'plaintiff:: made mo objection . at that time. He is in no position; therefore,' to say that he received no-benefit. ■ He is likewise precluded from saying *721that the proposed cost was greater than the proposed benefit, as applied to the entire district.
2' sessmén¿s?%uffifence as to1' Upon the evidence in the record, we are satisfied that a substantial benefit was conferred upon the Bead District by the improvement of the outlet. The amount of the actual benefit received could be only a matter of estimate, and at best, an approximation. The amounts assessed against the various tracts of’the plaintiff’s farm are apparently moderate. Concededly, they are not disproportionate. The order of the district court is, therefore, — Affirmed.
Ladd, C. J., Preston and Salinger, JJ., concur.